                          Case 3:21-cv-00464-WHO Document 17 Filed 04/07/21 Page 1 of 5



                1    Stephen M. Lobbin (181185)
                     STEPHEN M. LOBBIN
                2    sml@smlavvocati.com
                     SML AVVOCATI P.C.
                3    888 Prospect Avenue, Suite 200
                     San Diego, California 92037
                4    Telephone: (949) 636-1391

                5    Attorney(s) for Plaintiff
                     SOCIAL POSITIONING INPUT SYSTEMS, LLC
                6

                7    COOLEY LLP
                     REUBEN H. CHEN (228725) (rchen@cooley.com)
                8    LAM K. NGUYEN (265285) (lnguyen@cooley.com)
                     3175 Hanover Street
                9    Palo Alto, CA 94304-1130
                     Telephone: (650) 843-5000
           10        Facsimile: (650) 849-7400

           11        Attorneys for Defendant
                     PARTICLE INDUSTRIES, INC.
           12

           13

           14                                        UNITED STATES DISTRICT COURT
           15                                       NORTHERN DISTRICT OF CALIFORNIA
           16                                              OAKLAND DIVISION
           17

           18        SOCIAL POSITIONING INPUT                             Case No. 3:21-cv-00464-WHO
                     SYSTEMS, LLC,
           19                                                             STIPULATION TO EXTEND TIME
                                       Plaintiff,                         TO RESPOND TO COMPLAINT AND
           20                                                             CASE MANAGEMENT
                            v.                                            CONFERENCE RELATED DATES;
           21                                                             [PROPOSED ORDER]
                     PARTICLE INDUSTRIES, INC.,
           22        Defendant.
           23
                                       Defendant.
           24

           25
                            WHEREAS, Plaintiff Social Positioning Input Systems, LLC (“SPIS”) filed its Complaint in
           26
                     this action on January 20, 2021 (Dkt. No. 1);
           27
                            WHEREAS Defendant Particle Industries, Inc. (“Particle”) was served on March 23, 2021 and
           28
  COOLEY LLP                                                                   STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTO RNEY S AT LAW
   PALO AL TO
                                                                     1.           AND CMC RELATED DATES; PROPOSED ORDER
                                                                                                 CASE NO. 21-CV-00464-WHO
                          Case 3:21-cv-00464-WHO Document 17 Filed 04/07/21 Page 2 of 5



                1    accordingly any response to the Complaint is currently due April 13, 20201;

                2           WHEREAS, the parties have conferred on a date to respond to the complaint;

                3           WHEREAS, the parties have agreed that Particle shall have up to and including May 13, 2021,

                4    to respond to the Complaint.

                5           NOW, THEREFORE, pursuant to Civil Local Rule 6-1(a), the Parties hereby stipulate that

                6    Particle has up to and including May 13, 2021 to respond to the Complaint.

                7           WHEREAS, the Parties hereby stipulate and respectfully request pursuant to Civil Local

                8    Rule 6-2 that the Court continue the Initial Case Management Conference in this case from April 20,

                9    2021, to July 13, 2021 or the next available date thereafter that is convenient to the Court, for the

           10        reasons explained below:

           11               1. On February 18, 2021, the Court scheduled an Initial CMC for April 20, 2021 (ECF

           12        No. 10).

           13               2. On February 18, 2021, the Court indicated that the Joint Case Management Conference

           14        Statement is due April 13, 2021 by 5:00 P.M. (ECF No. 10).

           15               3.      Due to the request for extension of time to Respond to the Complaint, the parties have

           16        agreed to this stipulated request to continue the Initial Case Management Conference and the Joint

           17        Case Management Conference Statement to July 13, 2021 or the next available date thereafter.

           18               4.      The parties believe that the extension will provide the necessary time for the parties to

           19        attempt to resolve the case without the Court’s intervention.

           20               5.      There have been no other previous time modifications in the case and there will no

           21        other effect on the schedule of the case due to the stipulated and requested time modifications.

           22               THEREFORE, THE PARTIES HEREBY STIPULATE and respectfully request that the

           23        Initial Case Management Conference be continued from April 20, 2021 and the due date for the Joint

           24        Case Management Conference Statement be continued from April 13, 2021.

           25               IT IS SO STIPULATED.

           26

           27

           28
  COOLEY LLP                                                                      STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTO RNEY S AT LAW
   PALO AL TO
                                                                       2.            AND CMC RELATED DATES; PROPOSED ORDER
                                                                                                    CASE NO. 21-CV-00464-WHO
                         Case 3:21-cv-00464-WHO Document 17 Filed 04/07/21 Page 3 of 5



                1    Dated:    April 6, 2021            SML AVVOCATI P.C.
                                                        STEPHEN M. LOBBIN (181185)
                2

                3
                                                        /s/ Stephen M. Lobbin
                4                                       Stephen M. Lobbin
                                                        Attorneys for Plaintiff
                5                                       Social Positioning Input Systems, LLC
                6

                7    Dated:    April 6, 2021            COOLEY LLP
                                                        REUBEN H. CHEN (228725)
                8                                       LAM K. NGUYEN (265285)
                9

           10                                           /s/ Reuben H. Chen
                                                        Reuben H. Chen (228725)
           11                                           Attorneys for Defendant
                                                        Particle Industries, LLC
           12

           13

           14

           15

           16

           17

           18

           19
           20
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                        STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTO RNEY S AT LAW
   PALO AL TO
                                                         3.            AND CMC RELATED DATES; PROPOSED ORDER
                                                                                      CASE NO. 21-CV-00464-WHO
                          Case 3:21-cv-00464-WHO Document 17 Filed 04/07/21 Page 4 of 5



                1                                  LOCAL RULE 5-1(i)(3) ATTESTATION

                2           The undersigned attests that the concurrence in the filing of the foregoing document was

                3    obtained from all of its signatories.

                4     Dated: April 6, 2021                             COOLEY LLP

                5                                                      /s/ Reuben H. Chen
                                                                       Reuben H. Chen (228725)
                6                                                      Attorneys for Defendant
                                                                       Particle Industries, LLC
                7
                8

                9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTO RNEY S AT LAW
   PALO AL TO
                                                                  4.           AND CMC RELATED DATES; PROPOSED ORDER
                                                                                              CASE NO. 21-CV-00464-WHO
                          Case 3:21-cv-00464-WHO Document 17 Filed 04/07/21 Page 5 of 5



                1                                        [PROPOSED] ORDER

                2
                            Pursuant to the Stipulation, IT IS SO ORDERED.    Particle may have up to and including
                3
                     May 13, 2021 to respond to SPIS’s Complaint.
                4
                            The Court continues the Initial Case Management Conference to July 13, 2021. A Joint Case
                5
                     Management Conference Statement is due July 6, 2021.
                6

                7
                8
                      Dated: April 7, 2021
                9     _____________________                         The Honorable William H. Orrick
                                                                    United States District Court
           10                                                       Northern District of California

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                 STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTO RNEY S AT LAW
   PALO AL TO
                                                                    5.          AND CMC RELATED DATES; PROPOSED ORDER
                                                                                               CASE NO. 21-CV-00464-WHO
